Exhibit 10.35

EXECUTION COPY

INCREMENTAL COMMITMENT AGREEMENT

dated as of

August 9, 2012,

among

WATERS CORPORATION,

as Borrower,

The Subsidiary Guarantors Party Hereto,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC BANK USA, NATIONAL ASSOCIATION,

RBS CITIZENS, N.A. and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners,

and

J.P. MORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION,

RBS CITIZENS, N.A. and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Syndication Agents



--------------------------------------------------------------------------------

INCREMENTAL COMMITMENT AGREEMENT dated as of August 9, 2012 (this “Agreement”),
among WATERS CORPORATION, a Delaware corporation (the “Company”), the Subsidiary
Guarantors party hereto, the INCREMENTAL REVOLVING LENDERS (as defined below)
party hereto and JPMorgan Chase Bank, N.A. (“JPMCB”), in its capacity as
Administrative Agent under the Credit Agreement referred to below.

A. Reference is made to the Credit Agreement dated as of July 28, 2011 (the
“Credit Agreement”), among the Company, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and J.P. Morgan Europe Limited, as
London Agent. Pursuant to the Credit Agreement, the Lenders have extended credit
to the Company, and have agreed to extend credit to the Company, in each case
pursuant to the terms and subject to the conditions set forth therein.
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Credit Agreement.

B. Pursuant to Section 2.10 of the Credit Agreement, the Company has requested
that the total Revolving Commitments be increased by an amount not greater than
$200,000,000.

C. Subject to the terms and conditions set forth herein, each Person party
hereto whose name is set forth on Schedule I hereto (each such Person, an
“Incremental Revolving Lender”) has agreed to extend a Revolving Commitment or
increase its existing Revolving Commitment, as the case may be, to the Company
in the amount set forth opposite its name on such Schedule (such commitments,
the “Incremental Revolving Commitments”).

D. This Agreement is the incremental commitment agreement entered into pursuant
to Section 2.10(a) of the Credit Agreement to provide for the Incremental
Revolving Commitments referred to above.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Incremental Revolving Commitment. (a) Subject to the terms and
conditions set forth herein, on the Commitment Increase Effective Date (as
defined below), the Incremental Revolving Commitments of each Incremental
Revolving Lender shall become effective. The Incremental Revolving Commitments
shall terminate on the Maturity Date applicable to the Revolving Commitments
outstanding under the Credit Agreement immediately prior to the Commitment
Increase Effective Date (the “Existing Commitments”) and have terms (including
in respect of fees and interest rates) identical to the terms of the Existing
Commitments.

 

2



--------------------------------------------------------------------------------

(b) From and after the Commitment Increase Effective Date, for all purposes of
the Loan Documents, (i) the Incremental Revolving Commitments shall constitute
“Commitments” and “Revolving Commitments” under the Credit Agreement and shall
be deemed to constitute the same class of Commitments as the Existing
Commitments, (ii) Loans made pursuant to the Incremental Revolving Commitments
contemplated hereby shall constitute “Revolving Loans” and “Loans” under the
Credit Agreement and shall be deemed to constitute the same class of Loans as
any Loans made pursuant to the Existing Commitments and (iii) each Incremental
Revolving Lender shall be (or in the case of any Incremental Revolving Lender
with an Existing Commitment, continue to be) a “Revolving Lender” and a “Lender”
under the Credit Agreement, and shall have all the rights and obligations of a
Lender holding a Commitment under the Credit Agreement.

SECTION 2. Representations andWarranties. To induce the other parties hereto to
enter into this Agreement, the Company represents and warrants to each of the
Incremental Revolving Lenders and the Administrative Agent that:

(a) this Agreement has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law; and

(b) on the Commitment Increase Effective Date, and after giving effect to this
Agreement and the transactions contemplated hereby to occur on such date,
(i) the representations and warranties set forth in the Loan Documents
(including the representations and warranties set forth in Section 3.06 and
3.07(b) of the Credit Agreement without giving effect to the phrase “As of the
date hereof,” therein) are true and correct in all material respects as though
made on and as ofthe Commitment Increase Effective Date, other than
representations and warranties which are given as of a particular date (other
than the representations and warranties set forth in Section 3.06 and 3.07(b) of
the Credit Agreement), in which case such representations and warranties are
true and correct as of that date, and (ii) no Default has occurred and is
continuing.

SECTION 3. Conditions. This Agreement shall become effective as of the first
date on which each of the following conditions is satisfied (the “Commitment
Increase Effective Date”):

(a) the Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile or electronic transmission) that such party has signed a counterpart
of this Agreement;

(b) the Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Incremental Revolving Lenders and
dated the Commitment Increase Effective Date) of each of (i) Morgan, Lewis &

 

3



--------------------------------------------------------------------------------

Bockius, LLP, counsel for the Company, substantially in the form of Exhibit C-1
of the Credit Agreement and (ii) the general counsel of the Company,
substantially in the form of Exhibit C-2 of the Credit Agreement;

(c) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the formation,
existence and good standing of the Loan Parties and the authorization of the
transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel;

(d) the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement shall be satisfied (without giving effect to the phrase “As of
the date hereof,” in Section 3.06 or 3.07(b) of the Credit Agreement) on and as
of the Commitment Increase Effective Date, and the Administrative Agent shall
have received a certificate, dated the Commitment Increase Effective Date and
signed by the chief financial officer of the Company, confirming compliance with
such conditions;

(e) the Company shall have paid to the Administrative Agent for the account of
each Increasing Lender and each Non-Increasing Lender any and all accrued but
unpaid interest on the Initial Loans on the Commitment Increase Effective Date
and, to the extent the Commitment Increase Effective Date occurs on a date other
than the last day of the Interest Period relating to any Eurocurrency Loan
outstanding immediately prior to the Commitment Increase Effective Date (and
breakage costs result), shall have made payments required by Section 2.16 of the
Credit Agreement in connection with the Commitment Increase; and

(f) the Administrative Agent shall have received reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company under
the Credit Agreement or under Section 5 hereof.

SECTION 4. Reaffirmation of Guarantors. By executing this Agreement, each
Subsidiary Guarantor consents to this Agreement and the Incremental Revolving
Commitments provided for herein and confirms that the Subsidiary Guarantee
Agreement to which it is party will continue to apply in respect of the Credit
Agreement and the obligations of such Subsidiary Guarantor, in each case after
giving effect to the Commitment Increase contemplated hereby.

SECTION 5. Expenses. The Company agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Agreement and
the transactions contemplated hereby, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP.

SECTION 6. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken

 

4



--------------------------------------------------------------------------------

together, shall constitute but one contract. Delivery of an executed signature
page to this Agreement by facsimile or electronic transmission shall be
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 8. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

WATERS CORPORATION,       by  

/s/ John A. Ornell

  Name: John A. Ornell   Title: Chief Financial Officer and Vice President

 

WATERS TECHNOLOGIES CORPORATION,           by  

/s/ John A. Ornell

    Name: John A. Ornell     Title: Chief Financial Officer and Vice President

 

ENVIRONMENTAL RESOURCE ASSOCIATES, INC.,       by  

/s/ John A. Ornell

  Name: John A. Ornell   Title: Treasurer

 

NIHON WATERS LIMITED,       by  

/s/ John A. Ornell

  Name: John A. Ornell   Title: Chief Financial Officer and Vice President

 

WATERS ASIA LIMITED,       by  

/s/ John A. Ornell

  Name: John A. Ornell   Title: Chief Financial Officer and Vice President

[SIGNATURE PAGE TO INCREMENTAL COMMITMENT AGREEMENT]



--------------------------------------------------------------------------------

TA INSTRUMENTS – WATERS LLC,   By: Waters Technologies Corporation, its Managing
Member  

        /s/ John A. Ornell

    Name:   John A. Ornell     Title:   Chief Financial Officer and Vice
President

 

WATERS FINANCE V LLC,       by  

/s/ John A. Ornell

  Name: John A. Ornell   Title: Chief Financial Officer and Vice President

[SIGNATURE PAGE TO INCREMENTAL COMMITMENT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA.,

as Administrative Agent

      by  

/s/ Kenneth D. Coons

  Name: Kenneth D. Coons   Title: Vice President – Senior Underwriter

[SIGNATURE PAGE TO INCREMENTAL COMMITMENT AGREEMENT]



--------------------------------------------------------------------------------

 

        

SIGNATURE PAGE TO INCREMENTAL

COMMITMENT AGREEMENT

 

Name of Incremental Revolving Lender:    JPMORGAN CHASE BANK, N.A.    by   

/s/ Kenneth D. Coons

   Name: Kenneth D. Coons    Title: Vice President – Senior Underwriter Name of
Incremental Revolving Lender:    Bank of America, N.A.    by   

/s/ Linda E.C. Alto

   Name: Linda E.C. Alto    Title: Senior Vice President Name of Incremental
Revolving Lender:    HSBC Bank USA, National Association    by   

/s/ David A. Carroll

   Name: David A. Carroll    Title: Vice President Name of Incremental Revolving
Lender:    RBS Citizens, N.A.    by   

/s/ Patrick Keffer

   Name: Patrick Keffer    Title: Senior Vice President Name of Incremental
Revolving Lender:    The Bank of Tokyo-Mitsubishi UFJ, Ltd.    by   

/s/ Lillian Kim

   Name: Lillian Kim    Title: Director

[SIGNATURE PAGE TO INCREMENTAL COMMITMENT AGREEMENT]



--------------------------------------------------------------------------------

 

        

SIGNATURE PAGE TO INCREMENTAL

COMMITMENT AGREEMENT

 

Name of Incremental Revolving Lender:    Mizuho Corporate Bank (USA)    by   

/s/ Bertram Tang

   Name: Bertram Tang    Title: SVP & Team Leader Name of Incremental Revolving
Lender:    U.S. Bank, N.A.    by   

/s/ Christopher T. Kordes

   Name: Christopher T. Kordes    Title: Senior Vice President Name of
Incremental Revolving Lender:    TD Bank, N.A.    by   

/s/ Shreya Shah

   Name: Ms. Shreya Shah    Title: Senior Vice President Name of Incremental
Revolving Lender:    DNB Bank ASA, Grand Cayman Branch    by   

/s/ PAL BOGER

   Name: PAL BOGER    Title: Vice President

 

For any Incremental Revolving Lender requiring a second signature line:       

 

   by   

/s/ Geshu Sugandh

   Name: Geshu Sugandh    Title: Vice President

[SIGNATURE PAGE TO INCREMENTAL COMMITMENT AGREEMENT]



--------------------------------------------------------------------------------

 

        

SIGNATURE PAGE TO INCREMENTAL

COMMITMENT AGREEMENT

 

Name of Incremental Revolving Lender:    KEYBANK NATIONAL ASSOCIATION    by   

/s/ Sukanya V. Raj

   Name: Sukanya V. Raj    Title: Vice President & Portfolio Manager Name of
Incremental Revolving Lender:    The Bank of New York Mellon    by   

/s/ Kenneth P. Sneider, Jr.

   Name: Kenneth P. Sneider, Jr.    Title: Managing Director Name of Incremental
Revolving Lender:    The Huntington National Bank    by   

/s/ Jared Shaner

   Name: Jared Shaner    Title: Staff Officer Name of Incremental Revolving
Lender:    THE NORTHERN TRUST COMPANY    by   

/s/ Daniel Boote

   Name: Daniel Boote    Title: Senior Vice President

[SIGNATURE PAGE TO INCREMENTAL COMMITMENT AGREEMENT]



--------------------------------------------------------------------------------

 

        

SIGNATURE PAGE TO INCREMENTAL

COMMITMENT AGREEMENT

 

Name of Incremental Revolving Lender:    The Governor and Company of the Bank of
Ireland    by   

/s/ Padraig Rushe

   Name: Padraig Rushe    Title: Authorized Signatory For any Incremental
Revolving Lender requiring a second signature line:                by   

/s/ Wendy Hobson

   Name: Wendy Hobson    Title: Authorized Signatory Name of Incremental
Revolving Lender:    People’s United Bank    by   

/s/ Michael Maggiacomo

   Name: Michael Maggiacomo    Title: SVP

[SIGNATURE PAGE TO INCREMENTAL COMMITMENT AGREEMENT]